Proceeding to review a determination of the Board of Regents. The disciplinary charge which the Regents have sustained against the petitioner, a physician, is that he advertised in a New York Spanish language weekly magazine between August, 1951, and April, 1952. The statute, subdivision 2 of section 6514 of the Education Law provides that the license of a physician may be revoked or suspended where he has “advertised for patronage by means of * * * magazines”. The charge has been abundantly established factually and the license of petitioner has been suspended for six months. The notice of the hearing was in substantial compliance with the statute and it has not been demonstrated in what respect the petitioner has been prejudiced by the failure to state in the notice that petitioner would have the right “to have subpranas issued by the committee”. (Education Law, § 6515, subd. 4.) The notice stated the petitioner had the right to produce witnesses. Petitioner does not show that he would have subpoenaed or produced any witness not called; and, indeed, no issue of fact is raised as to the publication of the advertising. The argument advanced by petitioner that a Spanish language magazine is not a “ magazine ” within the statute seems specious and his argument addressed to the invalidity of the statute itself is not persuasive. The record demonstrates petitioner had a fair and adequate hearing. (Cf. Matter of Davis v. Board of Regents, 283 App. Div. 591, affd. 307 N. Y. 786.) Determination unanimously confirmed, with $50 costs. Present — Bergan, J. P., Coon, Halpern, Imrie and Zeller, JJ.